     Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


MCCOMB SCHOOL DISTRICT                                         PLAINTIFF


v.                                CIVIL ACTION NO. 5:21-cv-18-DCB-MTP



DENBURY RESOURCES, INC. et al.                                DEFENDANTS



                     MEMORANDUM OPINION AND ORDER

     THIS MATTER is before the Court on a Second Motion to

Dismiss/Stay [ECF No. 18] (the “Second Motion”) that Defendant

Denbury Onshore, LLC (“Denbury”) filed on May 10, 2021.         The time

for McComb School District (the “Plaintiff”) to respond to the

Second Motion has expired, and the Plaintiff has filed no

response.    The Court has been informed that counsel to the

Plaintiff sent electronic mail to Magistrate Judge Michael T.

Parker on May 19, 2021, in which counsel states:        “I do not object

to the stay which has been requested by opposing counsel in the

above cases.”    Plaintiff’s counsel was referring to the instant

case and to a related case that also is pending before this Court,

Darville et al. v. Germany et al., 5:20-cv-00180-DCB-MTP (the

“Darville Case”). Having considered the Second Motion and

supporting memorandum, the Plaintiff’s lack of objection to the


                                    1
       Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 2 of 9



requested stay, and applicable statutory and case law, and being

otherwise informed in the premises, the Court finds as follows:

                               I. BACKGROUND

       Denbury asserts that it is the current operator of a

fieldwide unit known as the McComb Field Unit, McComb Field, Pike

County, Mississippi (“the Unit”).        [ECF No. 19 ¶ 1].     The

Plaintiff alleges that, through its Board of Trustees, it executed

and delivered an oil, gas and mineral lease on certain 16th

section school lands located in the Unit, which lease was assigned

to Denbury.     [ECF No. 1-2] (“Complaint”) ¶¶ 3-4.       One of the

Unit’s unitized intervals, the “C” sand, was not included in the

tract participation factors in a Mississippi State Oil and Gas

Board (the “Board”) Order issued in 1998.         The Board’s 1998 Order

required the operator to recalculate all tract participation

factors, if the operator achieved any production from the “C” sand

in the future.     Board Order No. 188-98 filed June 1, 1998 (the

“1998 Order”) [ECF No. 18-1]. 1


1The   1998 Order provides in pertinent part:

     The Board finds that based on prior geological evidence
submitted to the Board production exists in the Lower Tuscaloosa
Field Unit in three separate sands which are referred to as the
“A,” “B,” and “C” sands. In the initial phase of the McComb Field
Unit there was some production from the “C” sand. The present
operator of the McComb Field Unit, E.B. Germany & Sons, Inc.,
plans to produce oil and gas only from the “A” and “B” sands of
the Lower Tuscaloosa Sand Oil Pool, McComb Field, Pike County,
Mississippi, and, therefore, tract factors for tract participation
                                 2
     Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 3 of 9



     The Plaintiff claims that Denbury began producing oil from

the “C” sand in April 2006 and failed to reallocate the tract

factors in violation of the 1998 Order.       Complaint ¶ 9.    On

December 8, 2020, Denbury filed a petition with the Board to

establish recalculated unit tract participation factors for the

“C” sand oil pools.    See Petition of Denbury Onshore, LLC,

Operator, to Establish Recalculated Unit Tract Participation

Factors to Include Credit for the “C” Sand Oil Pools in the

Unitized Formation of the McComb Field Unit, McComb Field, Pike

County, Mississippi, Docket No. 3-2021-D [ECF No. 18-2] (the

“Petition”).

      On January 11, 2021, the Plaintiff filed this lawsuit

against Denbury and Denbury Resources, Inc. (collectively,

“Defendants”) in the Circuit Court of Pike County, Mississippi.

[ECF No. 1-2].   Asserting diversity jurisdiction, Defendants

removed the action to the United States District Court for the

Southern District of Mississippi on February 8, 2021 (see Notice



in the 259 tracts within the McComb Field Unit are based upon “A”
and “B” sands only with no credit given for the “C” sand. In the
event operator of the McComb Field Unit achieves any production
from the “C” sand (Little Creek Sand) in the lower Tuscaloosa Sand
Oil Pool, McComb Field, Pike County, Mississippi, in the future,
operator of the McComb Field Unit will recalculate all unit tract
participation factors to include credit for the “C” sand. No
credit is given for the “C” sand at this time because there is no
production planned at the present time from the “C” sand.

1998 Order ¶ 14 [ECF No. 18-1 at 10].
                                 3
     Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 4 of 9



of Removal [ECF No. 1]).     Defendants then moved to reassign the

case to the undersigned on grounds of judicial economies.           [ECF

No. 4].   Defendants based their argument for reassignment on the

fact that the Darville Case presents the same operative facts and

legal considerations at issue here.       [ECF No. 4 ¶ 2].    The

Plaintiff filed no written response to the motion to reassign, and

the matter was transferred by court order to the undersigned

district judge on March 16, 2021.       [ECF No. 10].

     Denbury filed its first Motion to Dismiss/Stay in this case

on February 15, 2021, in which Denbury asked the Court to “dismiss

or stay this matter until the Plaintiff exhausts their

administrative remedies and the Board establishes the recalculated

tract factors for the Unit.”     [ECF No. 8 ¶ 9].     Before the Court

ruled on Denbury’s first request to dismiss/stay, Denbury’s

counsel informed the Court in a letter that the Board had issued

its Order No. 127-2021 (the “March 2021 Order”).        Counsel stated

in his letter:   “This Order concludes the administrative

exhaustion by the Mississippi State Oil and Gas Board.”         Letter

from William F. Blair, Esq. to Judge David C. Bramlette III and

Magistrate Judge Michael T. Parker of 4/7/2021.         In reliance on

counsel’s statement to the Court regarding exhaustion of

administrative remedies at the Board, the Court denied Denbury’s

first motion to dismiss/stay as moot.       [ECF No. 11].


                                    4
        Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 5 of 9



     Subsequently, the Plaintiff in this case appealed the Board’s

March 2021 Order to the Chancery Court of Pike County,

Mississippi, Cause No. 21-cv-281-WS.         [ECF No. 18-12].     Now that

the March 2021 Order has been challenged on appeal, Denbury argues

in its Second Motion that the Board’s March 2021 Order is not

final and that this case should be stayed until all administrative

proceedings are exhausted on appeal.         [ECF No. 19 at 2, 9].


                            II.   DISCUSSION

     This Court already analyzed the merits of a stay in the

Darville Case and found grounds under the doctrine of

administrative exhaustion for granting Denbury’s request for a

stay.     See Darville v. Germany, No. 5:20-CV-180-DCB-MTP, 2021 WL

785102, at *2-*3 (S.D. Miss. Mar. 1, 2021).          In Darville, like

here, the plaintiffs claimed to be owners of royalty and mineral

interests in the Unit and further claimed that Denbury produced

oil from the “C” sand without reallocating the tract factors in

violation of the 1998 Order.        Id. at *1.    Relying on the doctrine

of exhaustion of administrative remedies, Denbury argued that the

case should be stayed pending the Board’s ruling on the Petition,

and the Court agreed.       Id. at *2 (“Given that the Board has

expertise in this specialized area and regulatory authority to

perform such a recalculation, the Court sees no reason, legal or



                                       5
     Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 6 of 9



otherwise, to proceed with the adjudication of this matter prior

to the Board's determination.”).

     The Court’s legal analysis in the Darville Case is applicable

to the instant case.    Before a plaintiff sues for activity subject

to administrative agency review, the plaintiff must seek relief

from the agency charged with regulating the activity.         Id.; Miller

v. Miss. Res., LLC, 5:17-cv-41-DCB-MTP, 2018 WL 934827, at *2

(S.D. Miss. Feb. 16, 2018) (relying on State v. Beebe, 687 So. 2d

702, 704 (Miss. 1996)).    However, the Court’s analysis does not

end there because the Plaintiff has elected to appeal the Board’s

March 2021 Order to the Chancery Court of Pike County,

Mississippi.   [ECF No. 18-12].    The issue now becomes whether the

case should be stayed while the administrative review process

continues on appeal.    The Court notes that appeals to the

Mississippi chancery courts from Board orders such as the March

2021 Order are provided for, and governed by, the Mississippi

statutes that regulate the Board in general, Miss. Code Ann. §§

53–1–1 to -47, and those that regulate the unitization of oil and

gas fields and pools. Miss. Code Ann. §§ 53-3-101 to -119.          See




                                    6
       Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 7 of 9



Miss. Code Ann. § 53-1-39 2 and § 53-3-119 3; see also        Adams v.

Miss. State Oil & Gas Bd., 854 So. 2d 7, 9 (Miss. Ct. App.

2003)(“The applicable statute governing judicial review of certain

actions of the Oil and Gas Board permits an appeal ‘to the

chancery court of the county in which all or a part of appellant's

property affected by such rule ... is situated ....’ Miss. Code


2   Section 53-1-39 provides in pertinent part:

(a) In addition to other remedies now available, the state, or any
interested person aggrieved by any final rule, regulation or order
of the board, shall have the right, regardless of the amount
involved, of appeal to the Chancery Court of the First Judicial
District of Hinds County, Mississippi, or to the chancery court of
the county in which all or a part of appellant's property affected
by such rule, regulation or order is situated, which shall be
taken and perfected as hereinafter provided, within thirty (30)
days from the date that such final rule, regulation or order is
filed for record in the office of the board; and the said chancery
court may affirm such rule, regulation or order, or reverse same
for further proceedings as justice may require.

Miss. Code. Ann. § 53-1-39 (West).
3   Section 53-3-119 provides in pertinent part:

Any interested person adversely affected by any provision of
Sections 53-3-101 through 53-3-119 or by any rule, regulation or
order made by the state oil and gas board thereunder, or by any
act done or threatened thereunder, may obtain court review and
seek relief by appeal, which appeal shall be to the chancery court
of the county wherein the land involved, or any part thereof, is
situated. The term “interested person” as used herein shall be
interpreted broadly and liberally and shall include all mineral
and royalty owners. Any interested party may appeal to the
chancery court of the county wherein the land involved or any part
thereof is situated, if appeal be demanded within thirty (30) days
from the date that such rule, regulation or order of the board is
filed for record in the office of the board.

Miss. Code. Ann. § 53-3-119 (West).
                                 7
     Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 8 of 9



Ann. § 53–1–39(a)(Rev.1999).”).      Given that no party has asserted

an objection to staying this federal lawsuit pending the appeal of

the Board’s March 2021 Order to the Chancery Court of Pike County,

Mississippi, the Court concludes that this case should be stayed

until the administrative appeal is final and nonappealable in

accordance with the governing state statutes.        To assist the Court

in the efficient administration of this case, and to avoid

confusion in the future, the Court requests that the parties file

a joint notice in this matter, once the administrative proceedings

are final.


     Accordingly,

     IT IS HEREBY ORDERED that Defendant Denbury Onshore, LLC’s

Second Motion to Dismiss/Stay [ECF No. 18] is GRANTED IN PART as

to its request for a stay and DENIED IN PART as to its request to

dismiss this action;

     IT IS FURTHER ORDERED that this action is STAYED in its

entirety, including all pending motions, until Order No. 127-2021

of the State Oil and Gas Board of Mississippi shall become final

and nonappealable; and




                                    8
     Case 5:21-cv-00018-DCB-MTP Document 20 Filed 06/09/21 Page 9 of 9



     IT IS FURTHER ORDERED that the parties shall jointly notice

in this matter through the Court’s CM/ECF system when Order No.

127-2021 of the State Oil and Gas Board of Mississippi becomes

final and nonappealable.

      SO ORDERED, this the 9th day of June 2021.



                                            /s/ David Bramlette_ __
                                        UNITED STATES DISTRICT JUDGE




                                    9
